PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/553,735
Filing Date: 28 Aug 2019
Appellant(s): Power Integrations, Inc.



__________________
Pamela Lau Kee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021 and February 14, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 14, 15 and 17-20 are withdrawn from consideration.
Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot et al. (U.S. Patent 6,535,050, hereafter Baudelot) in view of Lu (U.S. Patent Application Publication 2008/0211552).
	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Wittenbreder, Jr. (U.S. Patent 6,483,369).
	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Scollo et al. (U.S. Patent 7,701,279, hereafter Scollo).
	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudelot in view of Lu and further in view of Semtech (“Transient Protection of MOSFETS” cited in the Information Disclosure Statement filed October 4, 2019).

(2) Response to Argument
	On pages 8-10 of the Appeal, Appellant asserts that Baudelot and Lu do not teach a leakage current clamp external to and coupled across the normally-off semiconductor device because Figures 2A-O of Lu disclose the auxiliary circuits that may be fabricated within the MOSFET switch. Examiner respectfully disagrees. Lu teaches that the circuits of Figures 2A-O are externally connected between the drain and source ([0016], “The circuit features…as shown in FIG. 2 are formed between the drain and source of the power MOSFFETs…externally connected between the drain and source.”). 
Appellant further asserts that Lu teaches that the auxiliary circuits of Lu have an opposite polarity to the intrinsic diode. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the polarity of the leakage clamp circuit with respect to the intrinsic diode of the normally-off semiconductor switch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the terms “intrinsic” and “polarity” are not recited in Appellant’s claims or specification.
On pages 10 and 11 of the Appeal, Appellant asserts that Zener diode D3 is the leakage current clamp. Examiner notes that Appellant’s capacitor C7 and Zener diode D7 are the leakage current clamp circuit that is coupled across the normally-off semiconductor device (Q4 in Appellant’s Figure 1C). Furthermore, dependent claims 2 and 3 recite that the leakage current clamp comprises a first Zener diode, and “an anode of the first Zener diode is coupled to the source of the normally-off semiconductor device and a cathode of the first Zener diode is coupled to the drain of the normally-off semiconductor device”, which matches Appellant’s Zener diode D7. Dependent claim 10 recites “a second Zener diode…a cathode of the second Zener diode coupled to the gate of the normally-on semiconductor device” in addition to the leakage current clamp circuit, which clearly describes Appellant’s Zener diode D3. Therefore, Appellants disclose a leakage current clamp C7 and D7.
Appellant further cites Figure 5 as support for the above assertion. Examiner notes that in the Restriction Requirement dated June 12, 2020, Figure 5 is drawn to Species VII. Species II was elected without traverse in the response dated July 29, 2020 (drawn to Figures 1A and 1C). In MPEP 819, “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.” Figure 1C is provided for clarity:

    PNG
    media_image2.png
    552
    509
    media_image2.png
    Greyscale

	As can be seen above, the leakage current clamp coupled across the normally-off semiconductor device (Q4) is C7 and D7, not C6 and D3 as asserted by Appellant.
	On page 11 of the Appeal, Appellant further asserts that Appellant’s leakage current clamp has the same polarity as the intrinsic diode. Examiner respectfully disagrees for the reasons stated above.
	On page 12 of the Appeal, Appellant asserts that one of ordinary skill in the art would not have combined Baudelot and Lu because the proposed combination or replacement fails to suggest an external leakage current clamp. Examiner respectfully disagrees for the reasons stated above.
	Appellant further asserts that even if the diodes taught by Lu were applied to the circuit of Baudelot, the diode combinations would be in opposing polarity to that of the intrinsic diode. Examiner respectfully disagrees for the reasons stated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849                                                                                                                                                                                                        
Menatoallah Youssef
/DANIEL J WU/Daniel Wu
RQAS, OPQA                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.